 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1121 
In the House of Representatives, U. S.,

June 10, 2010
 
RESOLUTION 
Congratulating Clinton County and the county seat of Wilmington, Ohio, on the occasion of their bicentennial anniversaries. 
 
 
Whereas Clinton County, originally known as the Virginia Military District because it had been set aside to reward the soldiers of the Revolutionary War, was established on February 19, 1810, 7 years after Ohio was admitted into the Union as the 17th State; 
Whereas Clinton County was named after George Clinton, one of the Founding Fathers, and the fourth Vice President of the United States; 
Whereas Clinton County was a station on the Underground Railroad prior to the Civil War, and a destination for thousands of persons escaping slavery and seeking freedom; 
Whereas the county seat of Clinton County is located in Wilmington, a community founded in 1810 and settled by the Dutch, German, English, and Scotch-Irish pioneer stock, as well as by the Society of Friends (Quakers) who migrated to southwest Ohio from Virginia and North Carolina because of their opposition to slavery; 
Whereas Clinton County is home to 2 outstanding institutions of higher learning that have prepared generations of students, past and present, for a successful future; 
Whereas Southern State Community College is a 2-year institution serving a 5-county rural area where students seeking specific career training acquire the skills and knowledge they need to succeed in the workforce; 
Whereas Wilmington College is a 4-year career-oriented liberal arts institution, founded by the Quakers in 1870, that is dedicated to the intellectual, emotional, physical, and spiritual development of its students; 
Whereas Clinton County is home to Clinton Memorial Hospital, a community-based rural health facility that has been a leading provider of compassionate, accessible, quality health care to individuals and families in Clinton County and the surrounding region for almost 60 years; 
Whereas Clinton County is home to the Murphy Theatre, a local historic treasure and community center that is located in the heart of downtown Wilmington; 
Whereas the Murphy Theater was built in 1918 by Charles Webb Murphy, the owner of the Chicago Cubs, and it continues to host a wide range of events; 
Whereas Clinton County is home to Cowan Lake State Park, a popular recreational haven that was once a stronghold of the Miami and Shawnee Indians; 
Whereas the park offers families an opportunity to enjoy a variety of outdoor activities that include sailing, swimming, hiking, fishing, hunting, and camping; 
Whereas Clinton County holds the distinction of being the birthplace of one of the Nation’s favorite desserts, the banana split; 
Whereas the banana split was invented at Hazard's Drug Store in Wilmington, in 1907; 
Whereas each summer, the city of Wilmington hosts the annual Banana Split Festival, a 2-day weekend event celebrated on the second full weekend of June; and 
Whereas Clinton County today is home to approximately 43,200 residents in an area that is known to be one of the best places in the United States to live and raise a family: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the significant history of Clinton County and the county seat of Wilmington, Ohio; 
(2)congratulates the citizens of Clinton County and Wilmington, Ohio, on the occasion of their bicentennial anniversaries; and 
(3)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Clinton County and the county seat of Wilmington, Ohio, for appropriate display. 
 
Lorraine C. Miller,Clerk.
